DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claim 2 is canceled. Claims 1 and 3-21 are pending of which claims 8, 11-15 and 18 are withdrawn. The amendment to the abstract has overcome the objection to the abstract. Amendments to the specification and drawings have overcome the objections to the drawings. Amendments have overcome rejections under 35 USC 112(b) directed to the limitations “at least one classification directed at particle size and/or density for the powdered intermediate product”, “one dynamic classifier is provided for the method”, “producing a starting material by means of a method according to claim 1” (in claim 9), the repetition of process steps previously recited in claim 10, and the simultaneous recitation of both broad and narrow ranges for the same value within claim 10. Amendment has overcome all rejections under 35 USC 102.

Claim Interpretation
Applicant’s amendment has rendered moot previously set forth interpretations of “formed by means of the at least one classification”, “a fraction separated from the powdered intermediate product (ZP) by means of the at least one static classifier”, “the fraction separated from the powdered intermediate product by means of the at least one static classifier”, “the second classification directed at particle size and/or density is/are carried out by means of exactly one dynamic classifier”, and “producing a starting material by means of a method according to claim 1”.

The word “it” on the first line of the second page of claim 3 will be interpreted as referring to the “intermediate product” as the intermediate product is the only material upon which the at least one dynamic classifier acts.
In claim 7 the limitation “the at least one classification directed at particle and/or particle density” will be interpreted as the “at least one classification aimed directed at particle size and/or particle density” introduced in claim 1, because the construction of the limitation recited claim 7 requires antecedent basis, and the “at least one classification aimed directed at particle size and/or particle density” is the only such limitation which could serve as antecedent basis for the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear if “the fraction, which forms the starting material provided for manufacturing rare earth magnets” on the last two lines of claim 4 refers to the fraction introduced on the third-to-last line of claim 4 or the fraction introduced in line 7 of claim 1 which was added by amendment, or if these two fractions are the same.

Claim 16 recites “method according to claim 2”. Applicant’s amendment cancels claim 2; therefore, it is not clear to what claim 16 refers, nor is it clear to what the terms in claim 16 which now lack antecedent basis refer (“the at least one dynamic classifier classifies the powdered intermediate product”, “it”, “the fraction”, “the starting material provided for manufacturing rare earth magnets”). Note further that claim 16 recites the same additional limitations as dependent claim 3, and if claim 16 were amended to depend on claim 1, and claim 1 were found allowable, either claim 3 or claim 16 would be found objectionable under 37 CFR 1.75. See MPEP608.01(m).
Claim 17 recites “method according to claim 2”. Applicant’s amendment cancels claim 2; therefore, it is not clear to what claim 17 refers, nor is it clear to what the terms in claim 17 which now lack antecedent basis refer. Note further that claim 17 recites the same additional limitations as dependent claim 6, and if claim 17 were amended to depend on claim 1, and claim 1 were found allowable, either claim 6 or claim 17 would be found objectionable under 37 CFR 1.75. See MPEP608.01(m).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Both of claims 16 and 17 depend on canceled claim 2, a dependent claim cannot incorporate the limitations of a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234). Both reference are cited in prior office actions.
Regarding claim 1, Ohashi discloses a method for producing a powdered starting material (alloy powder page 2 lines 47-55) provided for production of rare earth magnets (page 2 lines 47-48). Ohashi discloses pulverizing an alloy that includes at least one rare earth metal (page 2 lines 49-51), wherein a powdered intermediate product (alloy powder usually having a considerably broad particle size distribution page 2 lines 49-54, page 3 lines 30-31); said powdered intermediate product includes at least one rare earth metal (page 2 lines 49-54, page 3 lines 13-31). Ohashi discloses carrying out at least one classification  (page 4 lines 18-31) aimed at particle size and/or density for the powdered intermediate product (removing particles having a diameter smaller than 2 µm from the alloy powder page 2 line 55, page 4 lines 18-31), using at least one dynamic classifier to separate a fraction from the powdered intermediate product (particle-size classifier machine utilizing a combination of a rotative force and air stream. page 4 lines 32-35) thereby providing at least one dynamic classifier to the method. The classification disclosed by Ohashi is directed at particle size and/or density for the powdered intermediate product and, in doing so, separates the fraction from the powdered intermediate product (each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the 
Ohashi discloses uses combinations of known classifiers in order to set the size of the starting material (page 4 lines 26-27). Of the types of known classifiers, Ohashi suggests screens of an appropriate mesh openings in combination which other known classification processes (page 4 lines 26-27), Example 3 of Ohashi passes pulverized material through mesh openings before the classifications (page 6 lines 30-41), and screens are a type of static classifier. Ohashi does not disclose that intermediate product is first sent to a static classifier and that a portion of the product classified in the static classifier is classified in the dynamic classifier.
Patzelt teaches arranging classifiers to separate fine and coarse gained particles (column 1 lines 5-6, 31-39, column 2 lines 2-8). Patzelt teaches that pulverized (crushed) material is fed to a first classifier, a fraction from the first classifier is sent to a second classifier, and a fraction separated in the second classifier is the finished material (column 2 lines 8-26). Patzelt teaches that the second classifier is a dynamic classifier (column 2 lines 18-21, claim 5) and that the first classifier is a static classifier (column 2 lines 61-64, claim 9).Patzelt further teaches an embodiment in which material passes through a cyclone before a dynamic classifier (column 2 lines 45-56). Patzelt teaches that the arrangement is an efficient use of space (column 2 lines 42-45), that prior art arrangements are unfavorable in energy terms (column 1 
Both Ohashi and Patzelt teach using classifiers to separate coarse and fine materials following a pulverizing step, and Ohashi suggests a type of static classifier in combination with a dynamic classifier.
It would have been obvious for one of ordinary skill in the art to use the arrangement taught by Patzelt of a pulverizer which feeds to a first static classifier which feeds to a second dynamic classifier. Because of the advantages in energy and efficiency taught by Patzelt. Further, as Ohashi is open to combinations of known classifiers (page 4 lines 24-27), and Ohashi discloses best results occur when using a dynamic classification machine (page 4 lines 32-44), it would have been obvious for one of ordinary skill in the art to combine the dynamic classifier disclosed by Ohashi with other classifiers in a configuration known in the art. In combining arranging classifiers in such a way known in the art, it would have been necessary to look to the art for appropriate combinations of classifiers, and in looking to the art, it would have been obvious for one of ordinary skill in the art to use the combinations taught by Patzelt as advantageous arrangements (column 3 lines 8-10), including the embodiment in which a portion from a cyclone is sent to a dynamic classifier (column 2 lines 45-56). The present disclosure identifies a cyclone as a static classifier (paragraph [0038] of the present disclosure). Ohashi in view of Patzelt contain each element claimed, although not necessarily in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; in view of Patzelt’s taught arrangement, one of ordinary skill in the art could have combined the elements as claimed by arranging as taught by Patzelt, and in combination, each element merely performs the same sorting and classification functions as the classifiers taught by Ohashi and Patzelt do separately; one of ordinary skill in the art would have recognized that the results of effective classification to coarse and fine powder material in the combination were predictable in view of both Ohashi’s 
Regarding claims 3 and 16, Ohashi discloses that in the classifier, each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the powder by centrifugal force while too fine particles are separated from the body of the powder by means of the reactive force of the air stream (page 4 lines 37-40). Such action meets the broadest reasonable interpretation of dispersing the intermediate material, and the cited passage in Ohashi page 4 lines 37-40 explicitly discloses the separation. In examples Ohashi directly discloses that the classifier disperses particles (page 5 lines 35-36). Ohashi discloses that the intermediate product from the classification step forms the starting material provided for manufacturing rare earth magnets (page 4 line 54 to page 5 line 15).
Regarding claims 4 and 5, Ohashi discloses an example in which “alloy powder was subjected twice to the treatment of particle size classification in the same manner as in Example 1” (page 6 lines 36-37), and in Example 1 Ohashi discloses “alloy powder was dispersed using a dispersing machine utilizing the ejector effect and classified relative to the particle size distribution into two fractions (page 5 lines 35-36). An example which repeats this classification twice directly meets claim 4, and as the process takes place in some dynamic classifier, it meets claim 5.
Regarding claim 6 and 17, Ohashi discloses that the pulverization occurs in two steps (page 4 lines 10-12). Note than any pulverization step is “mechanical” to some extent as pulverization requires some physical movement of particles.
.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Kuniyoshi (EP2273513A1). All references were cited in the prior office action.
Regarding claim 9, Ohashi teaches manufacturing sintered rare earth magnets from the produced starting material (page 5 lines 1-9, 16-18). Ohashi does not disclose or suggest all the steps recited in claim 9.
Kuniyoshi teaches a method for producing a powdered starting material (a high-purity fine powder [0064]) provided for production of rare earth magnets [0001], [0054]. Kuniyoshi teaches pulverizing an alloy [0056-59] including at least one rare earth metal (small R mole fraction [0057]).Kuniyoshi teaches carrying out at least one classification [0063] aimed at particle size and/or density for the powdered intermediate product (particle size is by using a pulverizer with a classifier [0063]). Kuniyoshi teaches that the classifier itself has a rotational frequency [0063], thereby identifying the classifier as a dynamic classifier. The classification taught by Kuniyoshi is directed at particle size and/or density for the powdered intermediate 
Both Ohashi and Kuniyoshi teach substantially similar processes for preparing starting material from an alloy including a rare earth element, including steps of pulverizing and classifying with a dynamic classifier. Both Ohashi and Kuniyoshi further teach forming a sintered rare earth magnet from the classified starting material.
Given the substantial similarities in the processes taught by Ohashi and Kuniyoshi, it would have been obvious for one of ordinary skill in the art to form a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt. Given both Ohashi and Kuniyoshi teach forming sintered rare earth magnets from classified powdered material containing at least one rare earth element, the degree of the similarity of the references is sufficient to show that that there would be a reasonable expectation of success of forming a sintered rare earth magnet in forming a sintered magnet by the process taught by Kuniyoshi with the starting material formed in the process disclosed by Ohashi in view of Patzelt.
Regarding claims 10 and 20, Ohashi discloses that the volume fraction of the fine particles having a diameter smaller than 2 µm in the starting material powder after the particle size classification does not exceed 1% (page 4 lines 51-53), which directly meets the limitations of claim 10 and significantly overlaps the range recited in claim 20. When claimed ranges 
Regarding claim 19 Ohashi discloses that the as pulverized (pre-classification) powder should have an average diameter between 3 and 10 µm, and that the classification preferably removes powders finer than 2 µm and coarser than 50 µm (page 4 lines 20-25), which broadly encompasses the claimed range. Kuniyoshi teaches that the powder material is a high-purity fine powder [0064], a size range of 3 µm or less [0070] and an example of the classified powder taught be Kuniyoshi has a D50 of 2.8 µm or less [0099]. A range defined by 3µm or less lies entirely within a range defined by 8 µm or less. Given that the particle sizes taught by Kuniyoshi, are fine with a size D50 of 3 µm or less, the average size of the powder in the process classified by Ohashi are 3 to 10 µm, and Ohashi separates out coarse grains, it would have been obvious to one of ordinary skill in the art that the number of particles with a size >8µm in the process disclosed by Ohashi in view of Patzelt and Kuniyoshi is low, and the percentage of particles with a size >8 µm is likely lower than 1 percent by volume.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) in view of Patzelt (US5462234) as applied to claim 1 above, and further in view of Durant (US 5976224).
Ohashi discloses entraining the portion of the powdered intermediate product to be fed to the dynamic classifier with a gas (a reactive force by the air stream page 4 lines 37-38) and supplying the entrained portion to the at least one dynamic classifier (page 4 lines 32-40). Ohashi discloses that the dynamic classifier comprises radially arranged dispersing channels, the channels feed and disperse the powder to the classifier and over the classifying rotor (dispersing disc which has a rotating velocity) to separate the fraction from the portion (page 4 lines 32-44). As the Ohashi discloses the rotating disc and not the channels are moving, the 
Durant provides background of sorting pulverized particle material with static and dynamic (rotary) classifiers familiar to one of ordinary skill in the art (column 3 line 36 to column 4 line 56). Durant teaches that in a dynamic (rotary) classifier, air is entrained with air and directed to rotating parts through vane cages (a series of squirrel cage like vanes) for which the rotational velocity of the rotating parts is controlled (column 3 lines 54-59). 
In view of Durant’s teachings that the openings which direct air and pulverized materials in dynamic (rotary) classifiers are arranged in a vane cage, it would have been obvious to one of ordinary skill in the art that the distribution channels in the process disclosed by Ohashi form a vane cage structure.

Response to Arguments
Applicant argues that the amendment has overcome rejections previously set forth under 35 USC 112(b). While amendments did overcome previously set forth rejections, amendments have also introduced new indefiniteness issues under 35 USC 112(b) as well in addition to introducing issues under 35 USC 112(d).
Applicant's arguments have been fully considered but they are not persuasive.

Regarding applicant’s argument that Ohashi fails to disclose or teach at least one static classifier comprising a cyclone classifier, Patzelt and not Ohashi is relied upon to meet the static classifier comprising a cyclone classifier limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV).
Regarding arguments that Patzelt does not teach that the first classifier 2 comprises a cyclone classifier, Patzelt discloses an embodiment in which a cyclone is placed before a dynamic classifier (column 2 lines 45-56). The present disclosure identifies a cyclone as a static classifier (paragraph [0038] of the present disclosure). Present claim 1 does not exclude additional classifiers/classification steps beyond those recited.
Regarding the motivation/rationale for combining Ohashi and Patzelt with reference to In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)., applicant argues that the previously presented reasoning relying on the “advantages in energy and efficiency taught by Patzelt” “lacks rational underpinning” because the advantages taught by Patzelt are the result of “utilizing mechanical transport conveyors and air inlet-exhaust connections at the classifiers” and Patzelt’s simple 
Applicant’s arguments, in citing In re Ratti, 270 F.2d 810, 813 (CCPA 1959) and MPEP 2143.01(VI), that the proposed combination of Ohashi in view of Patzelt would require a change in the operational principle upon which Ohashi is based and would necessitate a redesign of Ohashi's elements largely are not persuasive because Example 3 of Ohashi directly performs some degree of static classification before feeding a separated portion to the classification machine (page 6 lines 30-41), and Ohashi as a whole is open to a combination of known classification methods (page 4 lines 26-27). For In re Ratti, which both applicant and MPEP2145.01(VI) rely, the proposed modification required removing the rigidity requirement upon which the primary reference depended. Incorporation of the portions of Patzelt relied upon would not change the dynamic classifier which Ohashi discloses, and Ohashi’s disclosure of combination invites such modification. 

Applicant argues the patentability of the remainder of the dependent claims only thorough their dependence on the independent claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736